Citation Nr: 0941085	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability, to include a rating in excess of 
10 percent earlier than November 16, 2004.

3.  Entitlement to an extra-schedular rating in excess of 10 
percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1976 until 
August 1976 and from February 2003 to January 2004.

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision, which 
granted service connection for hypertension, for a back 
disability, and for a shoulder disability and assigned 
ratings for each disability.  The Veteran appealed the three 
disability ratings that had been assigned.

The Board, in a March 2008 decision, denied a rating in 
excess of 60 percent for the Veteran's back disability, 
denied a rating in excess of 20 percent for a right shoulder 
disability, and denied a rating in excess of 10 percent for 
hypertension.  The Board also granted a total disability 
rating based on individual unemployability (TDIU), finding 
that the Veteran's service connected disabilities combined to 
make him unemployable.

Despite being assigned a total disability rating, the Veteran 
nevertheless appealed this decision to the Court of Appeals 
for Veterans Claims (Court), which remanded the shoulder, 
back and hypertension issues to the Board for compliance with 
a joint motion for remand.  It is noted, however, that the 
Court did not vacate the Board's decision; rather the issues 
were remanded for compliance with the joint motion for 
remand.

The issue of an extraschedular rating for the Veteran's lower 
back and right shoulder disabilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT


1.  The schedular criteria reasonably describe the disability 
level of, and symptomatology caused by, the Veteran's 
hypertension.

2.  Treatment of the Veteran's hypertension has not required 
frequent hospitalization. 

3.  The Veteran's hypertension has not caused marked 
interference with his employability.


CONCLUSION OF LAW

The criteria for an extraschedular rating for hypertension, 
beyond the 10 percent schedular rating that has already been 
assigned, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
(DC) 7101 (2009); see also Thun v. Peake, 22 Vet. App. 111 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

It is noted that the Board's March 2008 decision was remanded 
by the Court of Appeals for Veterans Claims for compliance 
with the instructions in the joint motion for remand.  The 
basis for remand in the joint motion was a finding that the 
Board had not adequately discussed the issue of 
extraschedular consideration with regard to the Veteran's 
claims for higher disability ratings with regard to his lower 
back, right shoulder, and hypertension.  It is noted that the 
joint motion for remand took no issue with the Board's 
conclusions with regard to the schedular criteria; and more 
importantly the Court did not vacate the Board's decision 
(instead remanding it only for compliance with the joint 
motion for remand).  As such, because the joint motion for 
remand raised no issue with the schedular findings, these 
findings will not be reiterated in this decision; and, for 
the reasons explained in the March 2008 Board decision, a 
schedular rating in excess of 10 percent for hypertension 
remains denied.

As noted by the joint motion for remand, when an exceptional 
case arises where ratings based on the statutory schedules 
are found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  

If the criteria does not reasonably describe the claimant's 
disability level and symptomatology, a determination must be 
made whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  
See id. 

The joint motion for remand stated that an extraschedular 
rating should be discussed with regard to the Veteran's claim 
for hypertension, because there was some evidence in the 
record showing that the Veteran had employment problems due, 
at least in part, to his service connected disabilities, and 
there was some evidence of hospitalization.

As set out above, applicable criteria provides for a 3-step 
process for determining whether an extra-schedular rating is 
warranted, with the first step being consideration of whether 
the schedular evaluation for a specific disability is 
adequate; and in this case there is no evidence showing that 
the Veteran's hypertension presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  

The evidence shows that Veteran is taking several blood 
pressure medications which generally cause no side effects 
(per a February 2005 VA examination report), and there have 
also been no medical statements that the Veteran's 
hypertension interferes with his activities of daily living 
in any way.  For example, at the Veteran's February 2005 VA 
examination, the examiner stated that the Veteran's 
hypertension did not in any way limit his activity, adding 
that the Veteran had no problems with his activities of daily 
living.  While doctors have indicated that the Veteran's 
hypertension is poorly controlled, the Veteran nevertheless 
still fails meet the well defined criteria for a higher 
schedular rating.   

A review of the VA treatment records similarly fails to show 
anything extraordinary about the Veteran's hypertension.

As such, there is no indication that the schedular criteria 
are inadequate to rate the Veteran's hypertension, as there 
is nothing unusual or extraordinary about the Veteran's 
hypertension that would suggest that it warranted referral 
for an extra-schedular rating.  

As such, because the schedular criteria reasonably describe 
the claimant's hypertension symptomatology, the disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is therefore adequate, and no 
referral is required.  

In the joint motion for remand it was suggested that referral 
for an extraschedular rating was warranted for hypertension 
because there was some evidence in the record showing that 
the Veteran had employment problems due, at least in part, to 
his service connected disabilities, and there was some 
evidence of hospitalization.  The Board does not disagree 
with the fact that the Veteran is unemployable on account of 
his service connected disabilities, and for this reason, the 
Board granted a TDIU in a March 2008 decision.  However, in 
providing the rationale for such a conclusion, the Board 
noted that the medical evidence showed that the Veteran's 
back and shoulder disabilities prevented him from working.  
There was no suggestion that the Veteran's hypertension had 
any impact on his employability. Furthermore, there is no 
evidence that the Veteran was hospitalized for his 
hypertension.  As such, even if the Board had not concluded 
that the schedular criteria was adequate, and the Board 
firmly believes that the schedular criteria are adequate in 
this case, the evidence does not show that hypertension 
causes marked interference with employment or frequent 
periods of hospitalization.

Accordingly, an extraschedular rating for hypertension is 
denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  It is also noted that the Board 
concluded in the March 2008 decision that appropriate notice 
had been given with regard to the Veteran's claim of 
entitlement to a rating in excess of 10 percent for 
hypertension, and the joint motion for remand voiced no 
disagreement with this conclusion.  Accordingly, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

An extraschedular rating for hypertension is denied.




REMAND

The joint motion for remand directed that extraschedular 
consideration should be given to the Veteran's lower back and 
right shoulder disabilities.  With regard to the Veteran's 
back disability, the joint motion for remand acknowledged 
that the Board had discussed the possibility of an 
extraschedular rating, but had concluded that the Veteran's 
back disability had not required frequent hospitalizations, 
and the Veteran was able to perform his activities of daily 
living.  However, the joint motion for remand found that the 
Board had not discussed whether the Veteran's back disability 
had caused marked interference with his employment.

With regard to the Veteran's right shoulder disability, the 
joint motion for remand found that no extraschedular 
discussion had been provided.

In the March 2008 decision, the Board granted a total 
disability rating based on individual unemployability (TDIU), 
concluding that the limitations caused by Veteran's right 
shoulder and back disabilities combined to render him 
unemployable.  The medical evidence supported the conclusion 
that the two disabilities at least combined to cause marked 
interference with employability.  

For example, at a VA examination in February 2005, the 
examiner stated that the Veteran's shoulder injury prevented 
him from performing the occupations he had in the past; and, 
at a VA examination in March 2006, the examiner stated that 
the Veteran was totally unemployable as a result of his 
shoulder and back, as the Veteran was not able to do any of 
the jobs he was qualified to do by training and experience.

In addition to precluding employment, the evidence shows that 
the Veteran has been additionally limited by his back and 
shoulder disabilities.  In December 2004, it was noted that 
the Veteran could perform activities of daily living, but he 
had to use a cane for long walks and he was unable to 
participate in recreational activities.  In February 2005, 
the Veteran again able to perform his activities of daily 
living, but he continued to use a cane to assist with his 
back; and it was noted that his back prevented him from 
engaging in any recreational activities and use of his right 
shoulder caused worsening pain.

In March 2006, the Veteran was noted to no longer be using 
any aids for ambulation, but he reportedly could only walk 
about 200 yards.  Additionally, while the Veteran was able to 
do his activities of daily living, his wife would have to 
help him get out of the bath tub.

The evidence shows that the Veteran's shoulder and back 
disabilities cause several limitations that are beyond those 
included in the rating criteria such as limitations on the 
ability to lift objects, difficulty getting out of the bath 
tub, and an inability to participate in recreational 
activities.  Additionally, the evidence demonstrates that the 
limitations caused by the Veteran's right shoulder and back 
disabilities at least combine to render him unemployable.  
The Board therefore concludes that a remand for referral to 
the Director of Compensation and Pension is appropriate for 
consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the Veteran's 
claim to the Director of Compensation and 
Pension Service pursuant to the provisions 
of 38 C.F.R. § 3.321(b) for consideration 
of whether an extraschedular rating is 
warranted with regard to either his back 
disability or his right shoulder 
disability.

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.
    
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


